859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WHEELER GROUP, INC., Defendant-Appellee.
No. 88-3240.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1988.

Before WELLFORD and BOGGS, Circuit Judges and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Morris May filed his complaint in the district court under 42 U.S.C. Sec. 2000(e) on August 19, 1985, alleging that he was not hired by defendant because he is an Orthodox Jew.  In its answer, defendant averred that it intended to hire plaintiff but had ceased operating before it could hire him or anyone else.  Further, defendant averred that it did not continue to seek applicants for the position after plaintiff's interview, and that it had initiated bankruptcy proceedings shortly thereafter.


3
The district court dismissed plaintiff's complaint for failure to establish a prima facie case of discrimination under McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  We agree with the reasoning of the district court and hereby affirm its order of January 14, 1988, dismissing plaintiff's complaint.  Rule 9(b)(5), Rules of the Sixth Circuit.